Ray, J.
Our statute provides, (1 G. & H., § 29, p. 265,) that “every recorder of deeds shall keep a book, each page of which shall be divided into five columns, headed as follows, to-wit: date of reception; names of grantors; names of grantees; description of lands; volume and page whore recorded. And the recorder shall enter in said book, all deeds and other instruments left with him to be recorded; noting in the first column the day and hour of receiving such instrument, and the other particulars in the appropriate columns; and every such deed or instrument shall be deemed as recorded at the time so noted.”
The evidence shows that the recorder had so noted the mortgage upon his entry book, as required by the law, and it must, therefore, “be deemed as recorded,” and no injury could have resulted to the relator by reason of any failure actually to record the mortgage. An examination of the entry book, which is as much a record required by the statute to be kept as any other book, of record in that office, would have disclosed all the material facts, and given actual notice of the contents of the mortgage. The provision of the statute we have quoted renders it unnecessary that we should pass upon any of the points presented by the appellant’s, brief.
The judgment is reversed, and a new trial ordered. Costs against appellee.